Deen, Presiding Judge,
dissenting.
This case resembles both State v. Sanders and State v. Johnston, in that in each the defendant was charged with DUI, was given an intoximeter or breath test, and made a motion prior to trial to suppress the results of the test. Sanders held such a motion is inappropriate because a motion to suppress evidence must come under Code § 27-313 and thus refer to tangible physical property. Johnston reached exactly the opposite conclusion and allowed the motion. I therefore agree with Judge Banke that Sanders cannot be *621distinguished and that it should be followed and Johnston overruled.
Briefly, my reasons are as follows:
“It is not every kind of personal property that may be seized under a search warrant, and, although certain species of articles are seizable under a search warrant at common law, the types and character of the property for which search warrants may issue are generally regulated by statute. Such statutes must be strictly construed and must not be extended to property not clearly covered .. . .” 79 CJS, Searches and Seizures, § 64, p. 827.
The only statutory method of suppressing evidence prior to trial is Code § 27-313 which provides that the motion lies where one is aggrieved by an illegal search and seizure, in which event he may move for return of the property, possession of which is otherwise lawful, and may suppress as evidence anything so obtained.
As I construe the code, “anything so obtained” in that context refers to tangible personal property, which is subject to physical seizure. A breath test is not. My reason for laboring the point is that a contrary construction enlarges the scope of search warrants and evidence obtained by means of procedures such as this to a man’s breath, blood, or like portions of his anatomy. This is clearly beyond the scope of the statute and criminal law should not so depart from statutory restrictions.
In my opinion, Chumley should not have been the subject of an interlocutory appeal but should have been tried in the regular course and been appealed after final judgment. For these reasons I respectfully dissent.